Citation Nr: 0938101	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-38 951	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Health Eligibility Center 
in Atlanta, Georgia


THE ISSUE

Whether co-payment charges were properly assessed for VA 
health care received by the Veteran beginning October 21, 
2005.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from May 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and November 2006 determinations 
by the VA Health Eligibility Center (HEC) in Atlanta, 
Georgia. 


FINDING OF FACT

By a letter dated in May 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issue of whether co-payment charges were properly assessed 
for VA health care received by the Veteran beginning October 
21, 2005, by the appellant have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
personally has withdrawn his appeal for whether co-payment 
charges were properly assessed for VA health care received 
beginning October 21, 2005, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of whether co-payment charges were properly 
assessed for VA health care received by the Veteran beginning 
October 21, 2005, is dismissed.



		
MICHAEL A. HERMAN 
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


